Case 1:21-cv-00109-WES-LDA Document 1 Filed 03/05/21 Page 1 of 10 PageID #: 1




                               UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF RHODE ISLAND



       ROBERT P. MAILLOUX,JR., Individually,
       and as Administrator of the Estate of
       KIMBERLY A. MAILLOUX;and as
       Natural Parent and Guardian of
       A.M., a Minor                     :
                                  Plaintijf

              vs.                                               C.A. No.


       ROBERT G. MCRAE,M.D.; and                                Tury Trial Demanded
       UNIVERSITY OTOLARYNGOLOGY - HEAD
       AND NECK SURGERY,INCORPORATED
                                  Defendants



                                              COMPLAINT


                                               Turisdiction


             1.     Jurisdiction is vested in this Court by virtue of the diversity of citizenship

       of the parties pursuant to 28 U.S.C.§ 1332.

              2.     Venue is proper in that all of the alleged negligent acts and omissions

       forming the basis of Count I through III occurred in the District of Rhode Island.

             3.     The amount in controversy exceeds $75,000.00.

                                                 Parties


             4.     Plaintiff Robert P. Mailloux,Jr. is a resident in the city of Fall River,

       Massachusetts.
Case 1:21-cv-00109-WES-LDA Document 1 Filed 03/05/21 Page 2 of 10 PageID #: 2
Case 1:21-cv-00109-WES-LDA Document 1 Filed 03/05/21 Page 3 of 10 PageID #: 3
Case 1:21-cv-00109-WES-LDA Document 1 Filed 03/05/21 Page 4 of 10 PageID #: 4
Case 1:21-cv-00109-WES-LDA Document 1 Filed 03/05/21 Page 5 of 10 PageID #: 5
Case 1:21-cv-00109-WES-LDA Document 1 Filed 03/05/21 Page 6 of 10 PageID #: 6
Case 1:21-cv-00109-WES-LDA Document 1 Filed 03/05/21 Page 7 of 10 PageID #: 7
Case 1:21-cv-00109-WES-LDA Document 1 Filed 03/05/21 Page 8 of 10 PageID #: 8
Case 1:21-cv-00109-WES-LDA Document 1 Filed 03/05/21 Page 9 of 10 PageID #: 9
Case 1:21-cv-00109-WES-LDA Document 1 Filed 03/05/21 Page 10 of 10 PageID #: 10
